DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/15/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a signal processing module in claim 38; and
a signal processing module in claim 57.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-40, 43, 49-52, 56-58 and 60, 63 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,423,379 issued to Cordeiro et al. (“Cordeiro”) in view of U.S. Patent 8,739,637 issued to Loose et al. (“Loose”), and Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) U.S. Patent 7,367,240 issued to Gysling et al. (“Gysling”), CN 201653832 by Lili et al. (“Lili”) and U.S. Patent 5,527,175 issued to Face et al. (“Face”).
 Although AAPA includes Gysling, Gysling is listed separately from AAPA for clarity.

	As for claim 38, Cordeiro discloses an apparatus comprising:
	a unit (acoustic wave generator; col. 3, lines 22-25) having a compression probe/fluid compressibility measurement probe (acoustic wave generator) configured to provide a compression force to a wet concrete flowing in a process flow pipe (col. 4, lines 5-8), and provide first sensed signaling containing information about (i.e. concerned with or related to) a compressibility (1/β) (acoustic impedance Z; col. 3, lines 29-45) of the wet concrete flowing in the process flow pipe, based on the compression force provided;
	using the first sensed signaling (col. 3, lines 29-45); and
	providing corresponding signaling containing information about (i.e. concerned with or related to) a density of the wet concrete, based at least partly on the first sensed signaling received (Abstract; col. 3, lines 29-45 and see Fig. 2 and col. 5, lines 13-17).
	Although Cordeiro discloses a sensor that calculates a density (col. 4, lines 11-12), Cordeiro does not explicitly disclose a signal processor or signal processing module configured at least to: receive signaling containing information; and provide corresponding signaling containing information about a density based at least partly on the signaling received.
	However, Loose discloses a signal processor (14) or signal processing module configured at least to:
	receive sensed signaling containing information (from 12); and
	provide corresponding signaling containing information based at least partly on the signaling received (col. 6, lines 4-11).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Cordeiro by including the signal processor as taught by Loose in order to easily and automatically use a well-known programmable computer structure to perform desired calculations.
	Cordeiro as modified by Loose does not disclose that the unit having a compression probe is a ported unit as recited.  Cordeiro discloses that the unit is a compression probe that uses vibrations to determine the density of a medium (col. 3, lines 9-45), but Cordeiro does not disclose that the unit is ported.
	However, AAPA discloses a ported unit (20, 34) having a linear coil actuator or processor (20e), a linear coil (20d) and a compression probe (20a), the linear coil actuator or processor configured to actuate the linear coil and push the compressor probe to provide a compression force (page 20, line 4 - page 22, line 4; page 27, lines 20-22 and page 29, line 5).  AAPA discloses that the ported unit is a compression probe that uses vibrations to determine the density of a medium (page 27, line 20 - page 28, line 21).
	Because Cordeiro and AAPA both disclose compression probe units that use vibrations to determine the density of a medium, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the ported unit of AAPA for the unit of Cordeiro to achieve the predictable result of determining the density of a medium.
	Cordeiro as modified by Loose and AAPA does not disclose a SONAR-based array as recited.  Cordeiro discloses that the speed of sound is part of the calculation to determine the density of the medium and that the speed of sound will vary according to the properties of the particular medium whose density is being measured (col. 3, lines 46-49), but Cordeiro does not provide a structure to measure the speed of sound.
	However, Gysling (as part of AAPA; see page 33, lines 17-20 of the instant specification) discloses a SONAR-based array (115-118) having bands (115-118) arranged on a process flow pipe (Fig. 4) and configured to sense sound propagating through the wet concrete (col. 7, lines 19-24), and provide second sensed signaling containing information about a speed of sound at which sound travels within the wet concrete, based upon a sound speed sensed (col. 7, lines 19-24).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Cordeiro, Loose and AAPA by including the SONAR-based array as taught by Gysling in order to determine the speed of sound of the particular medium whose density is being measured (Cordeiro: col. 3, lines 46-49), thus ensuring an accurate determination of the density of the medium.
	Cordeiro as modified by Loose, AAPA and Gysling does not explicitly disclose
that the compression probe provides a localized compressibility test of the wet concrete.
	However, Lili discloses a compression probe that provides a localized compressibility test of wet concrete (Abstract).  The compression probe outputs a signal to a data analysis system that outputs the volume compressibility coefficient of newly mixed concrete (Abstract).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the compression probe and signal processor of Cordeiro, Loose, AAPA and Gysling to provide a localized compressibility test and output a volume compressibility coefficient as disclosed by Lili in order to determine the early and long term strength and durability of the concrete (Lili: Abstract).
	Cordeiro as modified by Loose, AAPA, Gysling and Lili does not disclose that the signal processor or signal processing module is configured to determine a dynamic response to move the piston a given distance based at least partly on the first signaling received.
	However, Face discloses a signal processor or signal processing module (82) that is configured to determine a dynamic response to move a piston a given distance based at least partly on signaling received (col. 14, lines 26-44).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the signal processor of Cordeiro, Loose, AAPA, Gysling and Lili by including the function of determining a dynamic response as taught by Face in order to improve the firmness of the concrete medium (Face: col. 4, line 66 - col. 5, line 15).
	Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the compression probe (AAPA: 20a) is driven by the linear coil actuator or processor (AAPA: 20e) and pushed into the wet concrete (AAPA: see Fig. 1b) and provides first sensed signaling containing information about (i.e. concerned with or related to) a compressibility (1/β) (Cordeiro: acoustic impedance Z; col. 3, lines 29-45 and Lili: volume compressibility coefficient; Abstract) of the wet concrete flowing in the process flow pipe, based on the compression force provided; and
	a signal processor (Loose: 14) or signal processing module configured at least to:
		receive the first sensed signaling (Cordeiro: col. 3, lines 29-45 and Loose: from 12) and the second sensed signaling (Cordeiro: col. 3, lines 29-45 and Gysling: col. 7, lines 19-24);
		determine a dynamic response to move the piston a given distance based at least partly on the first sensed signaling received (Face: col. 14, lines 26-44); and
		provide corresponding signaling containing information about (i.e. concerned with or related to) a density of the wet concrete, based at least partly on the first sensed signaling and second sensed signaling received (Cordeiro: Abstract, col. 3, lines 29-45 and see Fig. 2 and col. 5, lines 13-17 and Loose: col. 6, lines 4-11 and Gysling: col. 7, lines 19-24).
	Regarding the recitation that as the piston is pushed into the wet concrete in a repetitive mode, the wet concrete surrounding the compressibility probe does not effectively have time to respond, the examiner notes that this describes the characteristics of the medium worked upon.  However, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  See MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
	Regarding the recitation that the apparatus operates on wet concrete, the examiner notes that this recitation describes the intended use of that apparatus.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus discloses all the structural limitations of the claim.  See MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, it has been held that  "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  See MPEP 2115 In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

	As for claim 39, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the linear coil actuator or processor is configured to provide linear coil actuation signaling to actuate the linear coil and push the compression probe, and provide the first sensed signaling containing information about a radiation impedance of the compression probe (AAPA: page 21, lines 17-23) and that the signal processor (Loose: 14 and Lili: 9) or signal processing module is configured to determine a compressibility (1/β) of the wet concrete (Lili: Abstract) based at least partly first sensed signaling received.
	
	As for claim 40, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the apparatus comprises the ported unit (AAPA: 20a, 34) is a vibrating or pulsed piston (AAPA: page 20, line 4 - page 22, line 4; page 27, lines 20-22 and page 29, line 5).

	As for claim 43, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses the Apparatus of claim 38 (see the rejection of claim 38 above).
	Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face does not disclose that the compression probe has a displacement of about 100 - 300 microns.
	However, Cordeiro discloses that acoustic waves may be generated by a piezoelectric element and AAPA discloses a vibrating piston.  Both elements typically have small displacements.  Furthermore, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.5 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the displacement of the compression probe to be the claimed displacement to achieve the predictable result of vibrating the medium to determine its properties.

	As for claim 49, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the signal processor (Loose: 14) or signal processing module is configured to determine the density p of the wet concrete, based at least partly on a relationship defined by the equation:
                
                    ρ
                    =
                    
                        
                            β
                        
                        
                            
                                
                                    c
                                
                                
                                    2
                                
                            
                        
                    
                
            
	, where 
	c is speed of sound speed at which sound travels within the wet concrete and
	β is the bulk modulus of the wet concrete because Cordeiro determines the acoustic impedance Z (Cordeiro: col. 3, lines 9-45) which is related to the compressibility and density by Z = β/c.  
	
	As for claim 50, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the SONAR-based array (Gysling: 115-118) is configured to determine a volumetric flow rate of the wet concrete flowing in the process flow pipe (Gysling: col. 12, lines 36-39).

	As for claim 51, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the signal processor (Loose: 14) or signal processing module is configured to determine a mass flow of a wet concrete based at least partly on a combination of the volumetric flow measurement and the density measurement (Loose: col. 7, lines 22-31).

	As for claim 52, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the signal processor (Loose: 14) or signal processing module is configured with at least one processor and at least one memory including computer program code (Loose: col. 6, lines 12-27), the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive the first sensed signaling and the second sensed signaling and determine the density of the wet concrete, based at least partly on the first sensed signaling and the second sensed signaling received (Cordeiro: col. 3, lines 10-21; col. 3, lines 40-45; col. 4, lines 11-12; Fig. 2).

	As for claim 56, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the compression probe (AAPA: 20, 34) pushed into the wet concrete either in an oscillatory fashion (AAPA: page 20, lines 4-19), or pulsed at a certain repetition rate.

	As for claims 63 and 57, Cordeiro discloses an apparatus comprising:
	a unit (acoustic wave generator; col. 3, lines 22-25) having a compression probe/fluid compressibility measurement probe (acoustic wave generator) configured to provide a compression force to a wet concrete flowing in a process flow pipe (col. 4, lines 5-8), and provide first sensed signaling containing information about (i.e. concerned with or related to) a compressibility (1/β) (acoustic impedance Z; col. 3, lines 29-45) of the wet concrete flowing in the process flow pipe, based on the compression force provided;
	using the first sensed signaling (col. 3, lines 29-45);
	determine a proper mix or mixture of a wet concrete based at least partly on a density measurement related to the wet concrete (Cordeiro: col. 4, lines 39-43 and col. 3, lines 9-21 in the case that the mix of wet concrete is proper); and
	providing corresponding signaling containing information about (i.e. concerned with or related to) a density of the wet concrete, based at least partly on the first sensed signaling received (Abstract; col. 3, lines 29-45 and see Fig. 2 and col. 5, lines 13-17).
	Although Cordeiro discloses a sensor that calculates a density (col. 4, lines 11-12), Cordeiro does not explicitly disclose a signal processor or signal processing module configured at least to: receive signaling containing information; and provide corresponding signaling containing information about a density based at least partly on the signaling received.
	However, Loose discloses a signal processor (14) or signal processing module configured at least to:
	receive sensed signaling containing information (from 12); and
	provide corresponding signaling containing information based at least partly on the signaling received (col. 6, lines 4-11).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Cordeiro by including the signal processor as taught by Loose in order to easily and automatically use a well-known programmable computer structure to perform desired calculations.
	Cordeiro as modified by Loose does not disclose that the unit having a compression probe is a ported unit as recited.  Cordeiro discloses that the unit is a compression probe that uses vibrations to determine the density of a medium (col. 3, lines 9-45), but Cordeiro does not disclose that the unit is ported.
	However, AAPA discloses a ported unit (20, 34) having a linear coil actuator or processor (20e), a linear coil (20d) and a compression probe (20a), the linear coil actuator or processor configured to actuate the linear coil and push the compressor probe to provide a compression force (page 20, line 4 - page 22, line 4; page 27, lines 20-22 and page 29, line 5).  AAPA discloses that the ported unit is a compression probe that uses vibrations to determine the density of a medium (page 27, line 20 - page 28, line 21).
	Because Cordeiro and AAPA both disclose compression probe units that use vibrations to determine the density of a medium, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the ported unit of AAPA for the unit of Cordeiro to achieve the predictable result of determining the density of a medium.
	Cordeiro as modified by Loose and AAPA does not disclose a SONAR-based array as recited.  Cordeiro discloses that the speed of sound is part of the calculation to determine the density of the medium and that the speed of sound will vary according to the properties of the particular medium whose density is being measured (col. 3, lines 46-49), but Cordeiro does not provide a structure to measure the speed of sound.
	However, Gysling (as part of AAPA; see page 33, lines 17-20 of the instant specification) discloses a SONAR-based array (115-118) having bands (115-118) arranged on a process flow pipe (Fig. 4) and configured to sense sound propagating through the wet concrete (col. 7, lines 19-24), and provide second sensed signaling containing information about a speed of sound at which sound travels within the wet concrete, based upon a sound speed sensed (col. 7, lines 19-24).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Cordeiro, Loose and AAPA by including the SONAR-based array as taught by Gysling in order to determine the speed of sound of the particular medium whose density is being measured (Cordeiro: col. 3, lines 46-49), thus ensuring an accurate determination of the density of the medium.
	Although Cordeiro as modified by Loose, AAPA and Gysling as discloses a compression probe/fluid compressibility measurement probe (Cordeiro: acoustic wave generator) configured to provide first sensed signaling containing information about (i.e. concerned with or related to) a compressibility (1/β) (Cordeiro: acoustic impedance Z; col. 3, lines 29-45), Cordeiro as modified by Loose, AAPA and Gysling does not explicitly disclose that the compression probe outputs a signal to a data analysis system that outputs the volume compressibility coefficient of newly mixed concrete.
	However, Lili discloses a compression probe that outputs a signal to a data analysis system that outputs the volume compressibility coefficient of newly mixed concrete (Abstract).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the compression probe and signal processor of Cordeiro, Loose, AAPA and Gysling to provide a localized compressibility test and output a volume compressibility coefficient as disclosed by Lili in order to determine the early and long term strength and durability of the concrete (Lili: Abstract).
Cordeiro as modified by Loose, AAPA, Gysling and Lili does not disclose that the corresponding signaling includes signaling to control the amount of air in the proper mix or mixture of wet concrete.
	However, Face discloses corresponding signaling that includes signaling (a signal to vibrate the wet concrete; col. 15, lines 14-21) to control the amount of air in the proper mix or mixture of wet concrete (i.e. vibrating the wet concrete decreases the amount of air; col. 1, lines 47-54).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the signaling of Cordeiro, Loose, AAPA, Gysling and Lili to include signaling to control the amount of air as disclosed by Face in order to reduce the presence of air pockets that reduce the strength of the final mixture (Face: col. 2, lines 27-30).
	Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the compression probe (AAPA: 20a) is driven by the linear coil actuator or processor (AAPA: 20e) and pushed into the wet concrete (AAPA: see Fig. 1b) and provides first sensed signaling containing information about (i.e. concerned with or related to) a compressibility (1/β) (Cordeiro: acoustic impedance Z; col. 3, lines 29-45 and Lili: volume compressibility coefficient; Abstract) of the wet concrete flowing in the process flow pipe, based on the compression force provided; and
	a signal processor (Loose: 14) or signal processing module configured at least to:
		receive the first sensed signaling (Cordeiro: col. 3, lines 29-45 and Loose: from 12) and the second sensed signaling (Cordeiro: col. 3, lines 29-45 and Gysling: col. 7, lines 19-24);
		determine a proper mix or mixture of a wet concrete based at least partly on a density measurement related to the wet concrete (Cordeiro: col. 4, lines 39-43 and col. 3, lines 9-21 in the case that the mix of wet concrete is proper); and
		provide corresponding signaling containing information about (i.e. concerned with or related to) a density of the wet concrete, based at least partly on the first sensed signaling and second sensed signaling received (Cordeiro: Abstract, col. 3, lines 29-45 and see Fig. 2 and col. 5, lines 13-17 and Loose: col. 6, lines 4-11 and Gysling: col. 7, lines 19-24), the corresponding signaling including signaling (Face: a signal to vibrate the wet concrete; col. 15, lines 14-21) to control the amount of air in the proper mix or mixture of wet concrete (Face: i.e. vibrating the wet concrete decreases the amount of air; col. 1, lines 47-54).
	Regarding claim 57, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses an apparatus (see the rejection above) that performs the claimed method.
	Regarding the recitation that as the piston is pushed into the wet concrete in a repetitive mode, the wet concrete surrounding the compressibility probe does not effectively have time to respond, the examiner notes that this describes the characteristics of the medium worked upon.  However, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  See MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
	Regarding the recitation that the apparatus operates on wet concrete, the examiner notes that this recitation describes the intended use of that apparatus.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus discloses all the structural limitations of the claim.  See MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, it has been held that  "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  See MPEP 2115 In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

	As for claim 58, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the apparatus comprises either the ported unit having the fluid compressibility probe; or the SONAR-based array having the bands; or both (see the rejection of claims 38 and 57).

	As for claims 60 and 65, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses that the signal processor (Loose: 14) or signal processing module is configured to determine the density p of the wet concrete, based at least partly on a relationship defined by the equation:
                
                    ρ
                    =
                    
                        
                            β
                        
                        
                            
                                
                                    c
                                
                                
                                    2
                                
                            
                        
                    
                
            
	, where 
	c is speed of sound speed at which sound travels within the wet concrete and
	β is the bulk modulus of the wet concrete because Cordeiro determines the acoustic impedance Z (Cordeiro: col. 3, lines 9-45) which is related to the compressibility and density by Z = β/c.  
	
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,423,379 issued to Cordeiro et al. (“Cordeiro”) in view of U.S. Patent 8,739,637 issued to Loose et al. (“Loose”), Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 7,367,240 issued to Gysling et al. (“Gysling”), CN 201653832 by Lili et al. (“Lili”) and U.S. Patent 5,527,175 issued to Face et al. (“Face”), as applied to claim 38, further in view of U.S. Patent Application Publication 2007/0175273 by Follini et al. (“Follini”).

	As for claim 45, Cordeiro as modified by Loose, AAPA, Gysling, Lili and Face discloses all the limitations of the claimed invention
	except that the signal processor or signal processing module is configured to determine either a displacement or acceleration of the compression probe.
	However, Follini discloses determining either a displacement (paragraph [0048]) or acceleration of compression probe (118a).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the signal processor or signal processing module of Cordeiro, Loose, AAPA, Gysling, Lili and Face to determine a displacement or acceleration of the piston as taught by Follini in order to continuously monitor and positively control the piston (Follini: paragraph [0048]).

	As for claim 46, Cordeiro as presently modified by Loose, AAPA, Gysling, Lili, Face and Follini discloses all the limitations of the claimed invention
	except that the signal processor or signal processing module is configured to determine the local compressibility of the wet concrete, based at least partly on corresponding measurements providing a measure of a spring constant, or spring rate, of a system, which comprises a stiffness of a mechanical assembly supporting the compression probe and a corresponding stiffness of the wet concrete local to the compression probe, so that if the stiffness of the mechanical assembly is known, including through calibration without a backing fluid, the local compressibility of the wet concrete can be inferred from the corresponding measurements made.
	However, Lili discloses a signal processor (9) or signal processing module that is also configured to determine a local compressibility of a wet concrete, based at least partly on corresponding measurements providing a measure of a spring constant, or spring rate, of a system, which comprises a stiffness of a mechanical assembly supporting a compression probe and a stiffness of the wet concrete local to the compression probe (Lili: Abstract), so that if the stiffness of the mechanical assembly is known, including through calibration without a backing fluid, the local compressibility of the wet concrete can be inferred from the corresponding measurements made.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to further modify the signal processor of Cordeiro, Loose, AAPA, Gysling, Lili, Face and Follini to determine a local compressibility as taught by Lili in order to determine the long-term strength of newly poured concrete (Lili: Abstract).

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
	On pages 12-13 of the Remarks, Applicant argues that the combination does not disclose providing signaling containing information about any compressibility.  The examiner respectfully disagrees.  The examiner has broadly interpreted information about compressibility to include information (such as density or acoustic impedance) concerned with or related to compressibility (e.g. the relationship can be expressed via  equations); i.e. the examiner has broadly interpreted “about” to mean “concerned with or related to”.  Cordeiro discloses providing first signaling containing information about a compressibility in col. 3, lines 29-45, where the acoustic impedance Z of the wet concrete (i.e. the slurry) is information about (i.e. concerned with or related to) compressibility of the wet concrete, as disclosed by Applicant in equation 6 and the equation of claim 49 (page 13 of the instant specification).  Furthermore, Lili discloses measuring the volume compressibility coefficient (Lili: Abstract), which is also related to compressibility.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853